Citation Nr: 1637817	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2012, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript of the hearing is of record.  The Board then remanded the claim in June 2014 for further evidentiary development.


FINDING OF FACT

The Veteran's hypertension was not present during service or within one year of service discharge, and is unrelated to active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in December 12, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records, including Social Security Administration records, have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examination was provided in July 2014.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has challenged the adequacy of that VA examination on the basis that a current medical opinion is essential and that he should be afforded a thorough examination, by a qualified specialist, which takes into account the service treatment records and which includes an opinion as to whether the current disabilities are in any way related to symptoms he experienced in service.  

The Board notes that the author of the 2014 VA opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  She reviewed the claims file, interviewed and examined the Veteran, and referred to specific documents and medical history to support her conclusions.  The medical opinion is more than adequate, as it reflects a full review of all medical evidence of record and is supported by sufficient detail.  Given the thoroughness of the report with a full rationale and its consistency with the evidence of record, the Board finds that it is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2; Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  Therefore, the Veteran's complaint does not provide a basis upon which to remand this claim for additional examination.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking service connection for hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, such as cardiovascular-renal disease including hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran basically contends that his active duty blood pressure readings are evidence he had hypertension at that time.  At his July 2012 Board hearing, he testified that the headaches he experienced during service could have been caused by hypertension.  He stated that he has been on medication for high blood pressure since 2003.  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

Service treatment records contain numerous normal to borderline blood pressure readings taken over the course of the Veteran's more than 20 years of service.  During an annual examination in October 1988, the Veteran was referred for a three-day blood pressure check to screen for hypertension, following a single episode of diastolic blood pressure of 96mm Hg.  His blood pressure readings were 124/92 and 126/90 the first day, 115/82 and 124/90 the second day, and 120/88 and 120/86 the third day.  The service clinician found the Veteran normotensive (indicating a normal arterial blood pressure) with a single elevation of diastolic blood pressure.  It was noted that he should have yearly blood pressure screenings as his diastolic was somewhat borderline.  No diagnosis of hypertension or high blood pressure was made at this time and no medication was require for treatment other than salt restriction and exercise.

There is also no objective evidence that the Veteran was diagnosed as having hypertension within one year of his service discharge.  The post-service record covers the period from 1990 to 2014 and does show slightly elevated blood pressure readings of 131/89 in May 1990, 139/81 in May 1991 and 126/88 in June 1991.  The remaining records show the Veteran sought regular medical care for mild aortic stenosis beginning in 1996 and has had a diagnosis of borderline systemic hypertension since at least 2003 with medication prescribed the following year.  

Positive medical evidence supporting the Veteran's claim for service connection for hypertension includes a September 2012 private medical opinion in which the physician who performed "an extensive, detailed, and comprehensive review" of the Veteran's service medical records.  He noted that numerous visits, dating back to August 1974 until the Veteran's discharge in August 1997, demonstrated clearly elevated blood pressure without evidence of treatment to prevent end organ damage.  He also referred to a May 1996 echocardiogram which showed evidence of aortic root dilatation without any evidence of treatment to control its advancement with blood pressure medication.  

The Veteran was afforded a VA examination in in July 2014.  The examiner provided an extensive discussion of service and post-service treatment records, including a detailed recitation of each blood pressure reading available.  She also reviewed the 2012 private medical opinion.  Based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran, the examiner concluded that the hypertension did not have its onset during active duty, within one year of active duty, or otherwise was a result of active duty service. 

She cited as rationale for this medical opinion service treatment records, which she noted included multiple blood pressure readings with occasional elevations taken in association with acute stress or illness.  However, she noted that the majority of those readings were within normal parameters.  She explained that blood pressure elevations during acute stress or illness are most often a normal response to stress and are not indicative of a current or of a future condition of chronic hypertension.

She further noted post-service treatment records showed routine monitoring of the Veteran's blood pressure, instructions to decrease cardiovascular risk factors (low cholesterol diet, weight loss, smoking cessation), and periodic assessment for potential end-organ damage (to include obtaining labs, urinalysis, chest X-ray, EKG, and echocardiograms).  Moreover, she reported that the Veteran's diagnosis of hypertension, and the addition of blood pressure-lowering medications, occurred 14 years after his separation from active duty military service.  Referring to the September 2012 private medical opinion, the VA examiner stated that it was not clear whether the private doctor reviewed all of the Veteran's service treatment records-or just selected pages.  As a basis for this statement she highlighted the private doctor's erroneous notation that the Veteran separated from service in 1997 and his concern regarding the 1996 echocardiogram more than 6 years after the Veteran's separation from service in 1990. 

Based on the evidence in this particular case, the Board finds that service connection for hypertension is not warranted.  Although there is an in-service incident and a current disability, the Board finds that there is no nexus between the two.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  

First, the Board notes that service treatment records do not show an actual diagnosis of hypertension.  The fact that he may have had isolated elevated blood pressure readings during service is acknowledged.  However there is no evidence of blood pressure readings meeting the definition of hypertension based upon 2 or more readings on at least 3 different days.  In fact, a three-day blood pressure check did not result in diagnosis of a hypertension or high blood pressure.  

Second, there is also no evidence of hypertension within one year of separation from his period of active duty, since the earliest notation of a diagnosis is in 2003, 13 years after his separation from service.  Other evidence of record contains a blood pressure readings of 131/89 in May 1990 and 139/81 in May 1991, within a year after his service separation.  However, as has been noted, a single reading, without others, does not meet the standard for hypertension as the diagnosis is not made on one measurement.  As a diagnosis of hypertension was not demonstrated until well after one year following his separation from service the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

With regard to the conflicting medical opinions discussed above, the Board finds the VA opinion is of greater probative value, as it is based on a discussion with the Veteran regarding his medical history and current condition, a review of the medical records, and a complete physical examination.  In addition, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record and an accurate understanding of the Veteran's medical history.  The examiner considered a detailed listing of the Veteran's blood pressure readings throughout his service, to include the readings taken over three days in the course of an annual physical examination administered in October 1988.  She acknowledged the periodic episodes of elevated blood pressure readings, and noted that these findings did not equate to hypertension for VA purposes.  She considered the Veteran's relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history. The examiner had sufficient facts and data before her and as a result was able to fully address the salient question as to the onset of the Veteran's current hypertension and its relationship to his military service.

Careful consideration has also been given to the opinion from the Veteran's private treating physician who concluded the Veteran exhibited hypertension while in active military service. Unfortunately, the Board cannot accept this medical opinion as probative evidence in support of the claim as it is based on an incorrect factual premise.  The private doctor indicated a review of the Veteran's service treatment records dated from 1974 to 1997.  However, this is contradicted by the actual service records which show the Veteran was separated from service seven years prior in 1990.  This error is significant because it substantially reduces the doctor's opinion as it directly impacts its major premise; a premise relied upon in analyzing the likely onset of the Veteran's hypertension.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See, e.g., Reonal v. Brown, 5 Vet. App. 458  (1993) (a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated).  Therefore, to the extent that the private doctor's  premised his opinion on the fact that the Veteran had active duty beyond 1990, and thus relied on post-service findings as evidence of hypertension during active duty, it lacks probative value.  In this case, given the private doctor's failure to accurately address the evidence as documented in the Veteran's claims file, he was not informed of all the relevant facts when he rendered his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

After weighing all the evidence, the Board finds greater probative value in the VA opinion, and, in light of the other evidence of record, this negative nexus opinion is considered to be sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidence.

To the extent the Veteran's statements purport to provide a nexus opinion between his current hypertension and service, the Board notes determining the etiology of the hypertension (as distinguished from merely reporting the presence of symptoms) is not a simple question as there are multiple possible etiologies for hypertension.  The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had elevated blood pressure during and since service).  However, he is not competent to diagnosis hypertension or to opine that it meets the criteria for qualification as a disability for VA purposes.  Ascertaining the onset of hypertension requires the interpretation of results found on physical examination and knowledge of the cardiovascular system, for a determination as to diagnosis and causation.  The Veteran has not established that his current hypertension is related to his military service, only believing instead there must be some correlation because of elevated blood pressure while in service.  But this leap would require ignoring that service medical personnel did not interpret any of the Veteran's blood pressure readings as sufficiently high to require treatment, or to result in a diagnosis of hypertension.  In this case, the facts are complex enough that the Veteran's current assertions of hypertension are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

As the preponderance of evidence is unfavorable to the claim, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for hypertension is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


